Case 4:20-cv-00896-ALM-KPJ Document 1 Filed 11/19/20 Page 1 of 9 PageID #: 1




  1
                                                                                   FILED
                                           U.S. DISTRICT COURT
  2
                                                                                       NOV 1 9 2020
                                      EASTERN DISTRICT OF TEXAS
                                                                                   Clerk, U.S. District Court
  3                                                                                Eastern District of Texas

  4
       Mr. Michael Moates, individually and on Case No.:                   4:20cv896-ALM-KPJ
       behalf of DC Chronicle, a 501 (c)3 non¬
       profit charity org nization COMPLAINT
  5
  6                    Plaintiffs,                            JURY TRIAL DEMANDED
               v.

  7                                                          Judge:
       Facebook Inc., Facebook Payments Inc,
  8    Mark Zuckerberg, as Chief E ecutive                   Date Action filed.
       Officer, Sheryl Sandberg, as Chief                    Date set for trial:
  9    Operating Officer
 10
                       Defendants.
 11
 12
 13                                       I. NATURE OF THE CASE

 14           1. Plaintiff Michael Moates brings this action individually and on behalf DC Chronicle.
 15   These plaintiffs (collectively referred to as Plaintif s ) bring this action against Defendants
 16
      Facebook Inc, Facebook Payments Inc, Mark Zuckerberg, and Sheryl Sandberg (hereinafter
 17
      referred to collectively as Defendants,” or individually by their respective acronyms). This
 18
 19   complaint seeks equitable and injunctive relief for the disabling of Michael Moates Facebook,

20    Messenger, Instagram Accounts, CrowdTangle, all pages and groups connected to these

21    accounts, and the disabled features on the Oculus Go Device (hereinafter referred to collectively
22
      as “Products,”.) This includes the data that is stored on the servers that the refuse to release to the
23
      Plaintiff. This complaint also seeks damages for fraudulent and unauthorized charges or
24
25    attempted charges a ter products were disabled, loss of ages due to deactivation, and fraudulent

26    advertising.

27
28

                                COMPLAINT AND REQUEST FOR PU ITIVE DAMAGES, . ND
                            PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                       -1-
Case 4:20-cv-00896-ALM-KPJ Document 1 Filed 11/19/20 Page 2 of 9 PageID #: 2




  1                                 II. JURISDICTION and PARTIES

  2          2. Defendants Michael Moates resides does business with principal places of business in
  3
      Denton, Texas. The amount in controversy exceeds $75,000. Therefore, jurisdiction of this court
  4
      is proper.
  5
                                    HI. FACTUAL ALLEGATIONS
  6
  7          3. Since August 29th, the Plaintiff has invested $10,546 on advertising with Facebook Inc.

  8   to build a following through likes on multiple of his pages that allo him to earn income via

  9
      engagement of posts. Reach is determined by number of followers and likes. When someone
 10
      spends money to build an audience they invest and that money is returned through different types
 11
      of engagements.
 12
 13          4. On October 7th, 2020, the defendant received an email message and notification on the

 14   Facebook website stating that he was not following community standards. The Plaintiff, unsure

 15
      of what he did wrong immediately reached out to Facebook Support. Facebook Support
 16
      responded that his page was in good standing, acknowledged that this may have cause
 17
      confusion for the Plaintiff and instructed him “have this reported as a bug.”
 18
 19          5 .On October 20th, 2020, the Defendants disabled access to the defendants Facebook and

 20   Facebook Business Manager Account (which included Creator Studio, Pages, and Ads). This

 21   was done without any notification or explanation and the Plaintiff was made aware when he
 22
      attempted to access his account, he saw a message that read “For more information, or if you
 23
      think your account was disabled by mistake, please visit the Help Center,” on Facebook
 24
 25          6. Shortly thereafter, the Plaintiffs Instagram was disabled and a message appeared,

 26   “Thanks for Providing Your Info. We'll review your info and if we can confirm it, you'll be able

 27   to request a review in the Help Center within approximately 24 hours,” on Instagram.
 28

                               COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES. AND
                           PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                     -2-
Case 4:20-cv-00896-ALM-KPJ Document 1 Filed 11/19/20 Page 3 of 9 PageID #: 3




  1          7. Subsequently, the Plaintiff was unable to access his Oculus and Crowd Tangle

  2   accounts due to Facebook disabling Facebook login.
  3
             8. After all of this took place on October 20th, 2020, the Plaintiff reached out to Carolyn
  4
      Everson (Vice President, Facebook) who said she So sorry this happened and hoping for
  5
      some resolution. She included two of her staff members Meghan Orbe and Conrad Gibson on
  6
  7   her email. Conrad responded ver quickly asking for some details and said Til be in touch once

  8   I have an update from the account team.” Conra responded two days later stating Apologies

  9
      for the delay as I worked with our team on your request. I heard back this mo ing and it seems
 10
      that your accounts were disabled permanently and, due to policy guidelines, they are unable to
 11
      share why the accounts were deactivated. I am so sorry this hap ened to you. I asked for more
 12
 13   information, but they were unable to share with me. I wish I could give you a better explanation,

 14   but unfortunately, we have these rules in place to protect a user s privacy. I know that you had a

 15
      lot of photos saved to your accounts that you wanted to access. They provided me with the
 16
      following information on how to request data from a closed account. The links Conrad provide
 17
      were broken and did not work. The Plaintiff subsequently reached out and was given a new link.
 18
 19   Upon filling out the request in the new link for his data Facebook said “The Facebook account

 20   associated with the email address you rovided to us has been disabled for violation of our

21    Terms of Service.” They did not provide the data they admit belongs to him.
 22
             9. After getting no resolution from Carolyn Everson and her team, on October 23, 2020,
 23
      the Plaintiff reached out to Fidji Simo (Head of Facebook, Facebook Inc.). He explained the
24
25    situation again and she said “I want to look into why that happened” and again her colleague

26    would follow up “Priya will follow up.” Priya emailed that same day saying “Will have some

27
28

                                COMPLAINT AND BEQUEST FOR PUNITIVE DAM GES. AND
                            PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                        1
Case 4:20-cv-00896-ALM-KPJ Document 1 Filed 11/19/20 Page 4 of 9 PageID #: 4




  1   more info shortly - thanks for your patience here! To date, she has never followed up with the

  2   Plaintiff.
  3
              10. Less than a month and a half after initial Facebook ads were bought to invest in a
  4
      business page following and audience Facebook disabled the account after making over $10,000
  5
      from the Plaintiff.
  6
  7           11. The 2 days before Facebook disabled the account, they charged the Plaintiff $1,421

  8   for an audience they took away less than 48 hours after.

  9
              12. The Defendants have a history of disabling accounts without any e planation.
 10
              13. The Defendants has not shown that the Plaintiff violated any rules on each platform
 11
      that he was banned from.
 12
 13           13. The Defendants have a history of selectively enforcing their terms of service and

 14   community standards or updating them so that it benefits them for profit. For example, in April

 15
      of 2012 the Ad Guidelines said Ads must not promote the sale of prescription pharmaceuticals1”
 16
      but that was quickly changed so the Defendants could profit from big pharmaceutical companies
 17
      such as Vyvanse2.
 18
 19           14. The Plaintiffs ask the court to consi er the Defendants protected under Section 230

 20   of the Communications Decency Act. They are no longer a distributor of information, but they

 21   selectively publish their o n information. The employee third party fact-checkers that they pay
 22
      and then promote on the platform. This makes them a publisher not simply a platfor .
 23
              15. Facebook admits in terms of ser ice that “guarantee it” {keeping Facebook safe).
 24
 25
 26
 27
      1 https://archive.is/V8iS4#seledion-1699.7-1699.68
28    2https://vw w.facebook.com/ads/]ibrar 7?active_status=ail&ad_ty e=all&cotmtry=US&\iiew_all_page
      _id=2577210512505316&sor _data[direction]=desc&sor _data[modfi]=relevancy_monthly_grou ed
                                 COMPLAINT AND REQUEST FOR PUNITIVE DAM GES, AND
                            PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                      -4-
Case 4:20-cv-00896-ALM-KPJ Document 1 Filed 11/19/20 Page 5 of 9 PageID #: 5




  1                                       IV. CAUSES OF ACTION

  2                                     FIRST CAUSE OF ACTION
  3
                                                     Fraud
  4
              14. From ugust to October the Plai tiff spent $10,546 on advertising wit Facebook
  5
      Inc.
  6
  7           15. The Defendants advertised these ads s giving the Plaintiff the ability to get people
  8
       engage with your posts through comments, shares and likes. They disabled his account so he
  9
      could not get this benefit but still charged him.
 10
 11           16. The Defendants committed a second type fraud. They did so by placing ads in front of
 12
      the Plaintiff that caused him to follow certain pages that have now lost their investment from the
 13
      advertisement he clicked on.
 14
 15                                  SECOND CAUSE OF ACTION
 16
                                              Strict Tort Liability
 17
              16. The aforementioned banned accounts caused the Plaintiff to lose his audience and
 18
 19   revenue from said audience.

 20           17. The aforementioned ban ed accounts caused the Plaintiff to lose value in his Oculus
 21
      device he purchased from the company.
 22
              18. The banned accounts has caused the Plaintiff emotional distress including anxiety and
 23
      depression due to loss of all data, revenue, and communications.
 24
 25
 26
 27
 28

                                COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES. AND
                            PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                          -5 -
Case 4:20-cv-00896-ALM-KPJ Document 1 Filed 11/19/20 Page 6 of 9 PageID #: 6




  1                                     THIRD CAUSE OF ACTION
  2                                        Violation of Civil Rights
  J
              19. The Plaintiff suffers from Anxiety and Depression. The Defendants violated the
  4
      Americans with Disabilities Act when they did not provide reasonab e accommodations and
  5
      discriminated against the Plaintiff by the choosing to exclude and segregate him without cause.
  6
  7   To date, they have no policies or procedures in place for those with mental health issues that are

  8   covered under the ADA laws.

  9
                                      FOURTH CAUSE OF ACTION
 10
                                        Violation of Anti-Trust Laws
 11
              20. The Sherman Act also makes it a crime to mono olize any part of interstate
 12
 13   commerce. An unlawful monopoly exists when one firm controls the market for a product or

 14   sendee, and it has obtained that market power. Defendants has acquired multiple companies in

 15
      violation of anti-trust laws in order to dominate the market. They acquired Instagram, WhatsA p,
 16
      CrowdTangle, Giphy, Oculus, and others.
 17
              21. This is shown in their behavior when the not only disabled the Facebook account of
 18
 19   the Plaintiff but his Instagram, Crowdtangle, and Oculus accounts.

 20           22. They violated the Clayton Act which says it prohibits mergers or acquisitions that are

 21   likely to lessen competition. This happened when Facebook purchased Instagram.
 22
                                            FIFTH CAUSE OF ACTION
 23
                                                  Data Theft
 24
 25             23. Defendants claim You can download a copy of your data at any time in their

 26   terms of sendee. However, this is not true. They have stolen and hijacked the Plaintiffs data

 27   across all of die platforms.
 28

                                COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES. AND
                            PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                      -6-
Case 4:20-cv-00896-ALM-KPJ Document 1 Filed 11/19/20 Page 7 of 9 PageID #: 7




  1                24. Again, Defendants has manipulated its Terms of Service which used to state you

  2   own all of the content and information you post on F cebook, and you can control how it is
  3
      shared.3 The removed this sometime between March 2018 and September 2020.
  4
                 25. Defendants engaged in largest known leak in Facebook history4 by giving access to
  5
      Plaintiffs personal private data to Cambridge Analytica.
  6
  7                                        SIXTH CAUSE OF ACTION
  8                                  Violation of Contract (Terms of Service)

  9
                 26. Defendants violated their own terms of sendee5 6 7 8 when they allowed high profile sex
 10
      offenders to join678.
 11
                 27. Defendants violated their own terms of service when they allowed illegal multi-level
 12
 13   marketing pyramid schemes on Facebook9.

 14              28. Defendants violated their own terms of service by allowing people “transfer your

 15
      account (including any Page or application you administer) to anyone without first getting our
 16
      written permission.”
 17
                 29. Defendants violated their own terms of service by allowing people to bully,
 18
 19   intimidate, or harass any user.”

 20
      3 https:/ / www. times.com/busmess/lazarHs/k-fi-lazaras-facebook-amtodge-analytica-privac -
 21   20180320-
      ston/.htmI#:~:text=The°o20realitv%20is/o3A%20Your/o20data.free/'o2C%E2%80/o9D%20said/b20Scott/o20
 22   I-

 23   4 httns:// www.nytimes.com/2018/04/04/iis/ olltics/cambridge-analytica-scandal-falloiit.html

 24   5 https://web.archive.org/web/2014Q526070122/https:// n.v .facebook.com/temis.ph

 25   6 https: //wnywiaceboo com/bi cosby
 26
      7 https:    / \rw.facebook.com/ miketvson

 27
      8 https:/ / www.facebook.com./ tupacshalair /
 28
      9 https:/ www.facebook.com advocare

                                   COMPLAINT AND REQUEST FO PUNITIVE DAMAGES. AND
                               PLAINTIFF'S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                          -7-
Case 4:20-cv-00896-ALM-KPJ Document 1 Filed 11/19/20 Page 8 of 9 PageID #: 8




  1           30. Defendants violated their own terms of service by allowing content that is hate

  2   speech, threatening, or por ographic; incites violence; or contains nudity or graphic or gratuitous
  3
      violence.
  4
              31. Defendants violated their own terms of service by doing actions that are “unlawful,
  5
      misleading, malicious, or discriminatory.
  6
  7          32. Defendants violated their own terms of service by allo ing content that is a violation

  8   of intellectual property la s.
  9
             33. Defendants violated their own community standards by allowing violence and threats.
 10
      Including messages to the Plaintiff telling him to “kill himself.
 11
             34. Defendants violated their own community standards by allowing bullying and
 12
 13   harassment, hate speech, graphic content, nudity and pornography, and spa .

 14          35. Defendants violated their own community standards by disabling the Plaintiff s

 15
      account claiming he violated community standards when in fact he did not.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
26
27
28

                                COMPLAINT AND REQUEST FOR PUNTITVE DAMAGES, AND
                            PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                      -8-
Case 4:20-cv-00896-ALM-KPJ Document 1 Filed 11/19/20 Page 9 of 9 PageID #: 9




                                            Punitive D m ges

              33. The conduct of Defendants described above is outrageous. Defendants conduct

     I demonstrates a lack of respect for the law and shows that they are interested in only earning a

      profit. They have committed theft, fraud, civil rights violations, and many other violations of the

     I law.

                                        V. PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully pray for a judgment against Defendants for:

          1. Injunctive and equitable relief as the Court deems appropriate including:

         Requiring Defendant reactivate all accounts on the products; and

         2. Compensatory damages to be paid by all Defendants, according to proof at trial;

         3. Punitive damages as the court deems appropriate;

         4. Any other relief as the court deems appropriate,

     ioated:                 O

                                                   Michael Moates
                                                   ProSe
                                                    3.1(30 Colorado 6                       =k (52C
                                                     V>2.r\- o ,




                              COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                          PLAINTIFF'S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                    -9-
